     Case 1:19-cv-01592-NONE-BAM Document 23 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                    Case No. 1:19-cv-01592-NONE-BAM
     In re the matter of:
12                                                    ORDER VACATING STATUS
     ARBITRATION AWARD OF ROBERT                      CONFERENCE AND SETTING
13   PRESLEY OF HMP ARBITRATION                       SCHEDULING CONFERENCE
     ASSOCIATION DATED APRIL 18, 2019,
14   JORGE-ALBERTO VARGAS-RIOS,

15                          Applicant.

16

17
             Applicant Jorge-Alberto Vargas-Rios, proceeding pro se, initiated this action for
18
     confirmation of an arbitration award against Guild Mortgage Company and Department of
19
     Veteran Affairs – Loan Guaranty Service on November 7, 2019. (Doc. No. 1.) Guild Mortgage
20
     Company filed an opposition to confirmation of the arbitration award on December 20, 2019,
21
     asserting that the arbitration award was fraudulently obtained. (Doc. No. 6.) The Department of
22
     Veteran Affairs – Loan Guaranty Service filed a motion to dismiss on April 7, 2020. (Doc. No.
23
     19.) Applicant Jorge-Alberto Vargas-Rios filed a motion to dismiss the Department of Veteran
24
     Affairs – Loan Guaranty Service on April 20, 2020. (Doc. No. 21.)
25
             In light of the motions to dismiss, the Telephonic Status Conference currently set for May
26
     5, 2020, is VACATED, and the matter is SET for a Scheduling Conference on June 10, 2020, at
27
     9:30 AM in Courtroom 8 (BAM) before the undersigned. At least one (1) week prior to the
28
                                                      1
     Case 1:19-cv-01592-NONE-BAM Document 23 Filed 04/27/20 Page 2 of 2

 1   conference, the parties shall file a JOINT Scheduling Report. The parties shall appear at the
 2   conference by telephone with each party using the following dial-in number and access code:
 3   dial-in number 1-877-411-9748; access code 3219139.
 4

 5   IT IS SO ORDERED.

 6
        Dated:     April 24, 2020                            /s/ Barbara   A. McAuliffe              _
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
